09/30/2021


1
                                                                                                Case Number: DA 21-0317


2

3
                        IN THE SUPREME COURT OF THE STATE OF MONTANA
4                            SUPREME COURT CAUSE NO._DA 21-0317_

5                                                      )
     IN RE THE PARENTING OF:                           )
6    J.M.N., IV,                                       ) SUPREME COURT CAUSE No. DA 21-0317
                                                       ) DISTRICT COURT CAUSE No. BDR-20-0146
7    FRANCESCA C. BECKERLE,                            )
                                                       )
8                         Appellee,                    )
                 VS.                                   )    ORDER GRANTING EXTENSION
9                                                      )  OF TIME TO FILE OPENING BRIEFS
     JOHN MARSHALL NICHOLS, III,                       )
10                                                     )
                          Appellant.                   )
11                                                     )

12            UPON REVIEW of the Appellant’s Motion for Extension of Time to File Opening Briefs and

13   with good cause being shown;

              IT IS HEREBY ORDERED that the Appellant’s Motion is hereby GRANTED and Appellant
14
     has until November 30, 2021, within which to file the opening brief.
15
     CC:
16
        -     Appellant, c/o Daniel J. Flaherty
        -     Appellee, c/o Dana A. Henkel
17

18

19

20

21

22

23

24

                                                                                     Electronically signed by:
      ORDER                                                                                Mike PAGE  1.
                                                                                                McGrath
                                                                              Chief Justice, Montana Supreme Court
                                                                                       September 30 2021